DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schneider et al. 2013/0110097. 
Schneider et al. discloses the invention as claimed noting for example figures 2-15 comprising:  A method for manufacturing a cardiac valve prosthesis, the method comprising the following steps: a) shaping human or animal body tissue [0016] in a shaping process (see [0017; 0086])  to give the body tissue a shape and size of a cardiac valve, and b) fixation and stabilization of the body tissue by a cross-linking agent, thereby preserving the shape given to the body tissue by the shaping process and thus obtaining a cardiac valve prosthesis (see [0088-0089]; including autogenic sources 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6-8, 10-14, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. 2022/0151765 in view of Schneider et al. 2013/0110097.
Qin et al. discloses a method for manufacturing a cardiac valve soft tissue implants/prosthesis, the method comprising the following steps: a) shaping human or animal body tissue [0054-0056] in a shaping process such s deep drawing  (see [0007; 0206])  to give the body tissue a shape and size of an implant cardiac valve, and b) fixation and stabilization of the body tissue by a cross-linking agent [0068], thereby preserving the shape given to the body tissue by the shaping process and thus obtaining a cardiac valve prosthesis (see [0088-0089]).  Quin et al. also discloses methods for 3D technologies [0206]; facia tissue [0056]; pericardium tissue [0056].

However Qin et al. does not specify the term cardiac valve or aortic valve. Schneider et al. teaches that implantable cardiac valves made of tissue for use in valves such as aortic valves is well known in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the invention of Qin et al. to manufacture cardiac valves such as aortic, pulmonary, or tricuspid valves because Qin et al. envisions using the technology is soft tissues such as the heart (see [0058]).


Allowable Subject Matter

Claims 4-5, 9, 15-17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        November 18, 2022